Winborne, J.
"While all of the several assignments of error brought forward by appellant on this appeal have been considered, only one of them, the sixth, based upon defendant’s tenth exception, merits any discussion.
The record shows that the tenth exception arose in this manner: Defendant requested the court-to make certain findings of fact. Then this entry appears: “The court thereafter made the Findings of Fact incorporated in the judgment appearing in the record and thereupon signed and entered the judgment set out in the record, to which the defendant excepted.” This constitutes no more than an exception to the signing of the judgment. Such exception challenges only the conclusions of law upon the facts found. Vestal v. Machine Co., 219 N. C., 468, 14 S. E. (2d), 427. It is insufficient to bring up for review the findings of fact or the evidence upon which they are based. If the judgment be supported by the findings of fact, it will be affirmed. Rader v. Coach Co., 225 N. C., 537, 35 S. E. (2d), 609. However, while the exception does not challenge the sufficiency of the evidence to support the findings of fact, the record discloses evidence sufficient to support them. Hence, in the instant case no error is made to appear.
*259But it is contended by appellant that since the facts found show that the Bank has not made any demand upon the endorser for the payment of the balance due on the Manning note, it follows as a matter of law that it is a violation of the provisions of the conditions precedent to liability, — “that the named insured has made all reasonable efforts to collect overdue payments, and, failing so to do, has re-possessed the automobile.” As applied to the case in hand,, this contention is untenable.
At the threshold, the uncontradicted evidence tends to show that-the endorser required the Bank to obtain insurance on the automobile as a condition upon which he would endorse the note. And defendant’s evidence tends to show that defendant through the adjuster discovered that the note was endorsed.
Moreover, the Bank’s interest is insured “against . . . loss . . . caused by collision of the automobile with another object.” Hence, loss within the meaning of this provision was sustained when the collision occurred. At that time no part of the note had become due, and the Bank re-possessed the automobile. Under these circumstances, it may not be held as a matter of law that the failure of the Bank to demand of the endorser payment of the note was a failure to exercise “reasonable efforts to collect overdue payments.” A policy will be construed most strongly against insurer, and all doubt and ambiguity will be resolved in favor of the insured. Jones v. Casualty Co., 140 N. C., 262.
The demurrer ore tennis entered in this Court is overruled. The allegations of the complaint are sufficient to state a cause of action.
It is appropriate to say that the extended statement as to provisions of the policy in question as above set forth reveals cause for confusion such as is manifested in this case. For instance, reading the policy, the first declaration is that the Name of INSueed is Rossie M. Manning. Next, under heading Loss Payee, it is seen that “any loss is payable as interest may appear to insured and” the Bank. Then further on, it appears that “limits of liability” for “Collision or TJpset” is “single interest.” Then as to single interest, the endorsement reads that “in consideration of an additional premium,” “the policy designated above is extended to insure the interest only” of the Bank. Thus the policy, which on its face is for the benefit of the insured, the owner of the automobile, and the Bank, mortgagee, as their interests appear, is so limited by the endorsement that the owner of the automobile is denied any protection whatever, and the insurance company is relieved of liability to him. Moreover, in so far as the Bank, mortgagee, is concerned, a process of elimination must be followed throughout the endorsement to ascertain what liability to it the insurance company ultimately assumed.
The judgment below is
Affirmed.